        Case 1:15-cv-09539-GHW Document 197 Filed 05/06/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


                                                   Case No. 15 Civ. 09539 (GHW)
 IN RE: VALE S.A. SECURITIES
 LITIGATION                                        Consolidated with Case No. 16 Civ. 00658
                                                   (GHW)




               NOTICE OF LEAD PLAINTIFFS’ MOTION FOR
       FINAL APPROVAL OF SETTLEMENT AND PLAN OF ALLOCATION

TO:    All Counsel of Record

       PLEASE TAKE NOTICE that in accordance with Federal Rule of Civil Procedure 23(e)

and this Court’s Order Preliminarily Approving Settlement and Authorizing Dissemination of

Notice of Settlement dated February 22, 2020, Lead Plaintiffs Alameda County Employees’

Retirement Association and Orange County Employees Retirement System (“Lead Plaintiffs”),

on behalf of themselves and the Settlement Class, will and do hereby move this Court, before the

Honorable Gregory H. Woods, on June 10, 2020 at 4:00 p.m. Eastern time, at a hearing to be

held telephonically, for entry of a Judgment approving the Settlement as fair, reasonable, and

adequate and for entry of an Order approving the proposed Plan of Allocation as fair, reasonable,

and adequate. This motion is based on (a) the Declaration of Richard D. Gluck in Support of

(I) Lead Plaintiffs’ Motion for Final Approval of Settlement and Plan of Allocation, and

(II) Lead Counsel’s Motion for an Award of Attorneys’ Fees and Litigation Expenses; (b) the

Memorandum of Law in Support of Lead Plaintiffs’ Motion for Final Approval of Settlement

and Plan of Allocation; and (c) all other papers and proceedings herein. A proposed Judgment

and an Order granting the requested relief will be submitted with Lead Plaintiffs’ reply papers
           Case 1:15-cv-09539-GHW Document 197 Filed 05/06/20 Page 2 of 2



after the deadlines for objecting to the Settlement and requesting exclusion from the Settlement

Class have passed.

Dated: May 6, 2020                                 Respectfully submitted,

                                                   BERNSTEIN LITOWITZ BERGER
                                                    & GROSSMANN LLP

                                                   /s/ John C. Browne
                                                   John C. Browne
                                                   Gerald H. Silk
                                                   Avi Josefson
                                                   1251 Avenue of the Americas, 44th Fl.
                                                   New York, NY 10020
                                                   Telephone: (212) 554-1400
                                                   Facsimile: (212) 554-1444
                                                   johnb@blbglaw.com
                                                   jerry@blbglaw.com
                                                   avi@blbglaw.com

                                                           -and-

                                                   Richard D. Gluck (Pro hac vice)
                                                   12481 High Bluff Drive, Suite 300
                                                   San Diego, CA 92130
                                                   Telephone: (858) 793-0070
                                                   Facsimile: (858) 793-0323
                                                   Rich.Gluck@blbglaw.com

                                                   Counsel for Lead Plaintiffs and Lead
                                                   Counsel for the Settlement Class

#1380218




                                               2
